DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 8/9/2021, where:
Claims 1-4, 6-7, 9-10, 12, 14, 16, 18, 20, 23-28, 32-38, 40-42, 44-48, 50-52, 55, 58-60, 74-76, 79, 83-86, 99-100 and 108 are currently amended;
5, 8, 11, 13, 15, 17, 19, 21, 22, 29-31, 39, 43, 49, 53-54, 56, 57, 61, 77-78, 80-82, 87-98, 106, 107 and 109-120 are cancelled;
Claims 121-162 added;
Claims 1-4, 6-7, 9-10, 12, 14, 16, 18, 20, 23-28, 32-38, 40-42, 44-48, 50-52, 55, 58-60, 74-76, 79, 83-86, 99-100, 108, 121-162 pending in this Office Action.
Applicant’s arguments, regarding Claims 1 and 180, as currently amended, to incorporate the limitations of Claim 98 have been fully considered and are persuasive.  The 35 USC and 102/103 rejections of record have been withdrawn. 
Applicant’s arguments regarding Claim 121 to incorporate the limitations of claim 50 are also persuasive.
Applicant’s arguments regarding Claim 162 to incorporate the limitations of claim 60 are also persuasive.
Claims 1-4, 6-7, 9-10, 12, 14, 16, 18, 20, 23-28, 32-38, 40-42, 44-48, 50-52, 55, 58-60, 74-76, 79, 83-86, 99-100, 108, 121-162 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618